Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The action is in response to the Applicant’s communication filed on 11/20/2019.
Claims 1-14 are pending, where claims 1 and 8 are independent.


Information Disclosure Statement 
The information disclosure statement (IDS) submitted on 07/01/2020 has been filed after the filing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Specification Objections 
The disclosure is objected to because of the following informalities: 
a) The statement “user interface 110 with a 110” in para [0019] is not clear to the examiner. Appropriate correction/explanation is required.
b) The terms “control narrative 230” and “device list 230” in para [0023] and onwards use same element number. Appropriate correction is required.
c) The terms “built-in models 260” in Fig. 2 and “built-in programming models 260” in para [0025] are not matching. Appropriate correction is required.
custom models 265” and “keywords 270” in Fig. 2 are not matching with “custom programming models 265” and “keywords database 270” in para [0025]. Appropriate correction is required.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
“PLC program generator” in claims 8 and 12-13. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (see Fig.1-2, para [0020-25] “PLC program generator -- generating the PLC program using keywords - program generator 250 in order to generate the program for the PLCs”). However, the claim limitations fails to clearly disclose or lacks the corresponding structure, material, or acts for performing the claimed function “- generate –“ in claims 8 and 12-13. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 8 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 and 12-13 limitation recites “PLC program generator --- to generate PLC program” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
However, the limitations fails to clearly disclose the corresponding structure, material, or acts for performing the claimed function “generating”. Again, the written description does not clearly disclose the element “generator” as structure, material, or acts for performing the claimed function. However, the “generator” as software lacks the structure (hardware) to perform the functionality of the claim limitations. Thereby, the limitation lacks the structure to perform the functionality of the claim limitations. 
Therefore, the claims 8 and 12-13 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Applicant may: 
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)). 
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 8 and 11 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
a) Claims 1 recite the limitation “a user-provided custom programming model" and "an internal programming model” in lines 11-12 of claims 1 and  “a user-provided custom programming model" and "an internal programming model” in lines 2-3 of claim 4. There is insufficient antecedent basis for this limitation in the claims. For the purposes of examination, “a user-provided custom programming model" and "an internal programming model” in lines 2-3 of claims 4, it will be assumed “the user-provided custom programming model" and "the internal programming model”.  The similar interpretations are also applied for the claims 8 and 11. See MPEP 2173.05(e).
b) Claim 8 recite the limitation “the PLC operative” in line 6. There is insufficient antecedent basis for this limitation in the claim. For the purposes of 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The term “formatting engine” is not described in the specification clear to the level of ordinary skill in the pertinent art. See MPEP 2163.06.



Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 8 are rejected under 35 U.S.C. 101 because of unstructured claim limitations of the invention and the disclosed invention is inoperative and therefore lacks utility. 
The limitations are not structured (incomplete story) to any specific goal and utility of the invention rather it is reciting receiving device list, applying control algorithm, generating control logic, generating PLC program and outputting as file, thereby the claims set forth inoperative and/or “lack of utility” for the claimed invention (i.e., why it would be useful and what is the specific goal). See MPEP 2107.
Dependents claims 2-7 and 9-14 are also rejected as they are dependent of the independent claims 1 and 8.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1-14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Jiang, et al. (USPGPub No. 2018/0224820 A1) in view of Taber, et al. (USPGPub No. 2014/0046457 A1). 
As to claims 1 and 8, Jiang discloses A computer-implemented method of programming one or more Programmable Logic Controllers (PLCs) using keywords to generate a PLC program (Jiang [abstract] “apparatus for controlling and managing an industry process - different manufacturers are integrated in a function interface library created over a development platform to assist a developer in programming PLC rapidly” [0002-03] [0007-15] see Fig. 1-5 and Table 1-2), comprising: 
receiving a device list, the device list comprising a list of devices to be controlled and/or monitored by the PLCs (Jiang [abstract] “apparatus for controlling and managing an industry process - different manufacturers are integrated in a function interface library created over a development platform to assist a developer in programming PLC rapidly - a unified set of industry object models are created - various integrated heterogeneous field devices, and an industry production process to be controlled and managed ” see Fig. 1-5, field devices provides device list and integrated or coupled provides the receiving of device list); 
receiving a cause and effect list, the cause and effect list generated from a control narrative for the PLCs (Jiang [abstract] “apparatus for controlling and managing an industry process - different manufacturers are integrated in a function interface library created over a development platform to assist a developer in programming PLC rapidly - a unified set of industry object models are created - various integrated heterogeneous field devices, and an industry production process to be controlled and managed ” see Fig. 1-5 and Table 1-2, function interface library at development platform provides the cause-effect list of library); 
applying a control algorithm to assign one or more controls to each of the devices on the device list according to the cause and effect list, each of the one or more controls defined by one or more keywords from a keyword database (Jiang [0007-15] “generating a soft Programmable Logic Controller (PLC) obtained, where the configuration parameters - user identifier, the specified device identifier, and the specified function interface identifier - retrieved from the preset interface library - soft PLC program generated according to the retrieved specified device identifier and specified function interface identifier - soft PLC program - improve the efficiency and flexibility of programming” [abstract] “apparatus for controlling and managing an industry process - different manufacturers are integrated in a function interface library created over a development platform to assist a developer in programming PLC rapidly” [0002-03] [0023-25] [0028- 53] see Fig. 1-5 and Table 1-2, generating soft PLC provides control algorithm for application to control or monitor the field devices based on preset interface library provides the control logic and codes from keywords storage), 
the control algorithm using one or more of: an internal programming model, a user-provided custom programming model, and a combination thereof (Jiang [0003-04] “PLC programming based upon the different data dictionaries - user A and a user B intend to program the PLC to perform” [abstract] “apparatus for controlling and managing an industry process - different manufacturers are integrated in a function interface library created over a development platform to assist a developer in programming PLC rapidly - a unified set of industry object models are created - various integrated heterogeneous field devices, and an industry production process to be controlled and managed” [0023-25] [0028- 53] [0056-65] [0075-87] see Fig. 1-5 and Table 1-2, function interface library and user based data dictionaries provides the user-provides programming model); 
generating a control logic from the control algorithm; generating the PLC program from the control logic and the keywords (Jiang [0007-15] “generating a soft Programmable Logic Controller (PLC) obtained, where the configuration parameters - user identifier, the specified device identifier, and the specified function interface identifier - retrieved from the preset interface library - soft PLC program generated according to the retrieved specified device identifier and specified function interface identifier - soft PLC program - improve the efficiency and flexibility of programming” [abstract] “apparatus for controlling and managing an industry process - different manufacturers are integrated in a function interface library created over a development platform to assist a developer in programming PLC rapidly” [0002-03] [0023-25] [0028- 53] see Fig. 1-5 and Table 1-2, generation soft PLC based on preset interface library and parameter provides generating PLC program based the control logic and codes or keywords); and 
outputting the PLC program as a file, wherein the PLCs are used in a process-based operation (Taber [00011-16] “PLC programming carried out by a separate party - accessing the information of the database and producing outputs associated with the performance of the PLC programming or other functions of interest - carried out after receipt of an operational process worksheet -  generating input/output, alarm, interlock, controller, transition and sequence lists of the process worksheet” [abstract] [0004-10] [0027-32] [0037-51] see Fig. 1-9, worksheet provides PLC program as file).
Jiang and Taber are analogous arts from the same field of endeavor and contain overlapping structural and functional similarities and both contain PLC programming.  
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above functionalities PLC program as a file, as taught by Jiang, and incorporating worksheet of PLC program, as taught by Taber.  

As to claims 2 and 9, the combination of Jiang and Taber disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 1, wherein the cause and effect list is created from a template, the template being generated from the device list (Jiang [abstract] “apparatus for controlling and managing an industry process - different manufacturers are integrated in a function interface library created over a development platform to assist a developer in programming PLC rapidly - a unified set of industry object models are created - various integrated heterogeneous field devices, and an industry production process to be controlled and managed” [0023-25] [0028- 53] [0056-65] [0075-87] see Fig. 1-5 and Table 1-2, function interface library created over development platform provides the cause-effect list of library as template).

As to claims 3 and 10, the combination of Jiang and Taber disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 1, further comprising an alarm list, the alarm list comprising a set of alarms and conditions for triggering the alarms (Taber [00011-16] “PLC programming carried out by a separate party - accessing the information of the database and producing outputs associated with the performance of the PLC programming or other functions of interest - carried out after receipt of an operational process worksheet -  generating input/output, alarm, interlock, controller, transition and sequence lists of the process worksheet” [abstract] [0004-10] [0027-32] [0037-51] see Fig. 1-9, worksheet provides plurality of Input/output functions, where alarms also a set of functions for plurality of relational cause).


The combination further discloses The method of claim 1, wherein when a user-provided custom programming model is used, the user-provided custom programming model is subsequently stored as an internal programming model for future use (Jiang [0003-04] “PLC programming based upon the different data dictionaries - user A and a user B intend to program the PLC to perform” [abstract] “apparatus for controlling and managing an industry process - different manufacturers are integrated in a function interface library created over a development platform to assist a developer in programming PLC rapidly - a unified set of industry object models are created - various integrated heterogeneous field devices, and an industry production process to be controlled and managed” [0023-25] [0028- 53] [0056-65] [0075-87]  see Fig. 1-5 and Table 1-2, element 520 memory for storing the soft PLC program obviously for future use).

As to claims 5 and 12, the combination of Jiang and Taber disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 1, wherein multiple PLC programs are generated simultaneously (Jiang [0003-04] “PLC programming based upon the different data dictionaries - user A and a user B intend to program the PLC to perform” [abstract] “apparatus for controlling and managing an industry process - different manufacturers are integrated in a function interface library created over a development platform to assist a developer in programming PLC rapidly - a unified set of industry object models are created - various integrated heterogeneous field devices, and an industry production process to be controlled and managed” [0023-25] [0028- 53] [0056-65] [0075-87]  see Fig. 1-5 and Table 1-2, soft PLC program obviously performs as simultaneous program for plurality of field device).

As to claims 6 and 13, the combination of Jiang and Taber disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 1, wherein multiple PLC programs are generated sequentially (Jiang [0075-87]  [0003-04] “PLC programming based upon the different data dictionaries - user A and a user B intend to program the PLC to perform” [abstract] “apparatus for controlling and managing an industry process - different manufacturers are integrated in a function interface library created over a development platform to assist a developer in programming PLC rapidly - a unified set of industry object models are created - various integrated heterogeneous field devices, and an industry production process to be controlled and managed” [0023-25] [0028- 53] [0056-65] see Fig. 1-5 and Table 1-2, soft PLC program obviously performs sequentially control or monitoring the field device).

As to claims 7 and 14, the combination of Jiang and Taber disclose all the limitations of the base claims as outlined above.  
(Taber [00011-16] “database to organize process information in a format allows for information updates, information processing and information output controllable” [0060-61] “format and content selection options - be revised as desired by the system 200 administrator” [abstract] [0004-10] [0027-32] [0037-51] see Fig. 1-9, database update or modify obviously provides overwrites or rewrite after formatting). 

Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2141.02 VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, i.e., as a whole and 2123.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record:
Lamperter, et al. USPGPub No. 2017/0017221 A1.
Bryant, et al. USP No. 8,898,633 B2. 
Bisse, et al. USPGPub No. 2018/0314225 A1. 
Frazer, et al. USP No. 9,494,926 B2.
Stark, et al. USPGPub. No. 2020/0218220 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md Azad whose telephone number is (571)272-0553.  The examiner can normally be reached on Mon-Thu 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/Md Azad/
Primary Examiner, Art Unit 2119